DETAILED ACTION
This office action is a response to an application filed on 03/28/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1,4-5, 11-14 and 17-19 are rejected under 35 U.S.C 103 (a) as being unpatentable over CARETTI et al. (hereinafter, “CARETTI”; WO 2019016141) in view of Karl Marko Juhani Lampinen et al. (hereinafter, “Karl”; GB 2502603). 
In response to claims 1 and 17, 
CARETTI teaches a method performed by a first user equipment (UE) of a user equipment-coordination set (UE-coordination set) to cancel interference in coordination with a second UE of the UE-coordination set, the method comprising: receiving, by the first UE and from the second UE, information regarding an uplink transmission of the second UE to a second base station (page 11, lines 15-25, detecting possible discovery signal form another UE is interpreted as one UE receives form another UE, page 12, lines 24-35, received proximity list is equated to information about uplink transmission with a, generating proximity list by UEs is interpreted as one UE receives  uplink information from another UE, page 12, line 33 to page 13, line 14, using a proximity list to be served by a base station is interpreted as using uplink information transmission of a base station or second base station),
	CARETTI does not teach explicitly about using a  received information including I/Q samples for the uplink transmission of the second UE; based on the received information, modeling interference from the uplink transmission of the second UE to a reception of a downlink transmission by a first base station to the first UE; receiving, by the first UE, the downlink transmission from the first base station; and based on the modeling of the interference, canceling, by the first UE, the interference to the received downlink transmission from the uplink transmission of the second UE.
Karl teaches the received information including I/Q samples for the uplink transmission of the second UE (page 7, lines 25-30, scheduling (PRBs) with PAM by an access point);
based on the received information, modeling interference from the uplink transmission of the second UE to a reception of a downlink transmission by a first base station to the first UE (page 14,lines 13-31, determining real valued or complex valued modulation for communication between an access point or for D2D communication);
 receiving, by the first UE, the downlink transmission from the first base station (page 8, line 12-16 configured to communicate
based on the modeling of the interference (page 15, lines 18-30 selecting a type of modulation), canceling, by the first UE, the interference to the received downlink transmission from the uplink transmission of the second UE (page 16, lines 13-30, establishing a modulation interference based on dominant of interference is interpreted as controlling or cancelling interference using an appropriate modulation by the UE for communication). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI to use a  received information including I/Q samples for the uplink transmission of the second UE; based on the received information, modeling interference from the uplink transmission of the second UE to a reception of a downlink transmission by a first base station to the first UE; receiving, by the first UE, the downlink transmission from the first base station; and based on the modeling of the interference, canceling, by the first UE, the interference to the received downlink transmission from the uplink transmission of the second UE as taught by Karl because it would provide an option to choose an real valued modulation and complex valued modulation for utilizing interference in LTE communication. 
In response to claims 4, 14 and 19,
	CARETTI does not teach explicitly about the method of claim 4. 
Karl teaches wherein the information regarding the uplink transmission of the second UE to the second base station includes modulation coding scheme (MCS) information for the uplink transmission of the second UE (page 13, lines 17-31, a real valued or complex valued modulation is equated to information regarding the uplink transmission, coordinating multi-point communication by an access point and determining a real valued or complex valued modulation). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI to use information regarding the uplink transmission of the second UE to the second base station includes modulation coding scheme (MCS) information for the uplink transmission of the second UE as taught by Karl because it would provide an option to choose an real valued modulation and complex valued modulation for utilizing interference in LTE communication. 
In response to claims 5, 13 and 18,
CARETTI teaches wherein the information regarding the uplink transmission of the second UE to the second base station includes scheduling information indicating frequency (page 9, lines 15-27, allocating radio resources by a scheduler for uplink and downlink communication is interpreted as implicitly scheduling time and frequency for communication between a base station an UE); and time scheduling information for air interface resources allocated to the second UE for the uplink transmission (page 9, lines 15-27, resources are equated to time scheduling information for air interface, allocating resources by a scheduler for uplink and downlink communication is interpreted as allocating to the second UE for the uplink transmission). 
In response to claim 11,
CARETTI teaches further comprising: receiving, by the first UE, second information from the first base station regarding scheduling of the uplink page 8, lines 25-30, allocating scheduling to a group of UEs is interpreted as one UE receives information about another UE within a same group, page 8,line 21-24, scheduling module (SM) is read as a component of base station or a base station). 
In response to claim 12,
CARETTI teaches receive, by the first UE and from a second UE, information regarding an uplink transmission of the second UE to a second base station (this limitation is identical to claim 1, therefore, it is rejected as claim 1),
	CARETTI does not teach explicitly about a first user equipment (UE) comprising: a radio frequency (RF) transceiver; a processor and memory system coupled to the RF transceiver and comprising instructions that are executable by the processor to direct the first UE to for using a  received information including I/Q samples for the uplink transmission of the second UE; based on the received information, modeling interference from the uplink transmission of the second UE to a reception of a downlink transmission by a first base station to the first UE; receiving, by the first UE, the downlink transmission from the first base station; and based on the modeling of the interference, canceling, by the first UE, the interference to the received downlink transmission from the uplink transmission of the second UE.
Karl teaches a first user equipment (UE) comprising: a radio frequency (RF) transceiver (page 10,lines 8-18, communication interface); a processor and memory system coupled to the RF transceiver and comprising instructions that are executable by the processor to direct the first UE to (page 9, lines 19-29
the received information including I/Q samples for the uplink transmission of the second UE; based on the received information, model interference from the uplink transmission of the second UE to a reception of a downlink transmission by a first base station to the first UE; receive, by the first UE, the downlink transmission from the first base station; and based on the modeling of the interference, cancel, by the first UE, the interference to the received downlink transmission from the uplink transmission of the second UE (these limitations are identical to claim, 1, therefore, they are rejected as claim 1). 
	Claim 3 is rejected under 35 U.S.C 103 (a) as being unpatentable over CARETTI et al. (hereinafter, “CARETTI”; WO 2019016141) in view of Karl Marko Juhani Lampinen et al. (hereinafter, “Karl”; GB 2502603) and in further view AMINI et al. (hereinafter, “AMINI”; 20180254797).
In response to claim 3,
	CARETTI and Karl don’t teach explicitly about the method of claim 3.
AMINI teaches wherein the canceling the interference comprises subtracting, by the first UE, the modeled interference from signals of the downlink transmission (paragraph 101, performing interference cancellation by subtracting reference signal form signals carried out in a downlink subframe). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI and KARL to cancel an interference comprises subtracting, by the first UE, the modeled interference from signals of the downlink transmission as taught by AMINI because it . 
	Claims 6 and 15 are rejected under 35 U.S.C 103 (a) as being unpatentable over CARETTI et al. (hereinafter, “CARETTI”; WO 2019016141) in view of Karl Marko Juhani Lampinen et al. (hereinafter, “Karl”; GB 2502603) and in further view in further view of Barbieri et al. (hereinafter, “Barbieri”; 20110228666).
In response to claims 6 and 15,
	CARETTI and Karl don’t teach explicitly about the method of claims 6 and 15.
Barbieri teaches wherein the first UE receives the information from the second UE over a local wireless network connection(paragraph 83, using unlicensed spectrum for P2P in a WAN implicitly teaches using a LAN). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI and KARL to use first UE receives the information from the second UE over a local wireless network connection as taught by Barbieri because it would allow a P2P communication along with forward and downlink communication. 

	Claims 7, 9, 16 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over CARETTI et al. (hereinafter, “CARETTI”; WO 2019016141) in view of Karl Marko Juhani Lampinen et al. (hereinafter, “Karl”; GB 2502603) in view Barbieri et al. (hereinafter, “Barbieri”; 20110228666)  and in further view of KULKARNI et al. (hereinafter, “KULKARANI”; 20190158909).
In response to claims 7, 16 and 20,

KULKARANI teaches wherein: the local wireless network connection by which the first UE receives the information includes a millimeter wave link, a sub-millimeter wave link, a free space optical link, a wireless local access network connection, or a wireless personal area network connection (paragraph 29, using WPAN by slave devices). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI, KARL and Barbieri to use a wireless personal area network connection as taught by KULKARANI because it would allow seamless streaming using WPAN for communication.  
In response to claim 9,
	CARETTI, and Karl don’t teach explicitly about the method of claim 9.
Barbieri teaches wherein the first UE communicates with the second UE through the local wireless network connection in an unlicensed frequency band (paragraph 83, using unlicensed spectrum for P2P in a WAN). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI, Karl to use a unlicensed frequency band in a local wireless network connection as taught by Barbieri because it would allow P2P communication along with forward and downlink communication. 
	Claim 8 is rejected under 35 U.S.C 103 (a) as being unpatentable over CARETTI et al. (hereinafter, “CARETTI”; WO 2019016141) in view of Karl Marko Juhani Lampinen 
In response to claim 8,
	CARETTI, Karl, Barbieri and KULKARNI don’t teach explicitly about the method of claim 8.
XIAO teaches the method further comprising wherein the information received by the first UE is first information (page 8,  step 201,discovery dedicated radio bearer is equated to first information, step 202, sending a discovery message by one terminal to another terminal is interpreted as sending discovery dedicated radio bearer (using number of bits)); and
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI, Karl, Barbieri and KULKARNI to share information between UEs UE as taught by XIAO because it would allow reducing packet loss by sharing discovery dedicated radio bearer prior data transmission. 	
 	CARETTI, Karl, Barbieri, KULKARNI, and XIAO don’t teach explicitly about receiving, by the first UE, second information regarding the local wireless network 
  LI teaches receiving, by the first UE, second information regarding the local wireless network connection from the first base station that enables the first UE to establish the local wireless network connection with the second UE (paragraph 33 is interpreted as a base station transfer or a UE receives a connection setup and release or a second information, paragraph 40, is interpreted as using WLAN connection setup). 
	It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CARETTI, Karl, Barbieri, KULKARNI, and XIAO to receive, by the first UE, second information regarding the local wireless network connection from the first base station that enables the first UE to establish the local wireless network connection with the second UE as taught by LI because it would allow taking uplink feedback into consideration for reducing signal and power deficiencies .
						Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019016141………………….pages 11-13.

20180254797……………………..paragraph 101.
WO 2016045745………………….pages 6-8.
20110228666……………………..paragraph 52.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANE L LO/Primary Examiner, Art Unit 2466